1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                     EASTERN DISTRICT OF CALIFORNIA

10
11   KYREE BREEDLOVE,                              )   Case No. 1:18-cv-01669-DAD-BAM (PC)
                                                   )
12                    Plaintiff,                   )
                                                   )   ORDER DISCHARGING WRIT OF HABEAS
13            v.                                   )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                   )   KYREE BREEDLOVE, CDCR # BA-4909
14   V. FIGUEROA,
                                                   )
15                    Defendant.                   )
                                                   )
16                                                 )

17
18            A settlement conference in this matter commenced on February 4, 2020. Inmate Kyree

19   Breedlove, CDCR # BA-4909, is no longer needed by the Court as a participant in these proceedings,

20   and the writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

21
22
23   IT IS SO ORDERED.
24
25   Dated:        February 4, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                       1
